Case 1:20-mj-00034-STV Document 67 Filed 02/09/21 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

                                                )
In the Matter of the Extradition of             )
                                                ) Case No. 20-mj-00034-STV
CZESLAW KUBICKI                                 )
                                                )


    Unopposed Motion to for Immediate Release from Custody Without Conditions on
                             Personal Recognizance Bond



       CZESLAW KUBICKI, by and through his attorney, Timothy P. O’Hara, Assistant Federal

Public Defender, respectfully moves this Court for Mr. Kubicki’s immediate release from custody,

without conditions on a Personal Recognizance Bond. Mr. Kubicki is currently being detained at

the GEO Detention Facility in Aurora, Colorado. The government does not oppose Mr. Kubicki’s

immediate release.

       On October 28, 2020, this Court certified Mr. Kubicki’s extradition to Poland and ordered

that he be detained under 18 U.S.C. § 3184. See Docs. 51 & 52. The Court stayed the detention

order, allowing Mr. Kubicki to remain out of custody while he filed a petition for writ of habeas

corpus. Doc. 64. Mr. Kubicki filed his petition in the district court in Case No. 20-cv-3374-RM.

After the district court denied the petition, it also lifted this Court’s stay of the custody order and

ordered that Mr. Kubicki surrender himself into custody. See Doc. 21 of 20-cv-03374-RM. After

some litigation about the stay in the Tenth Circuit and the district court, Mr. Kubicki surrendered

to the U.S. Marshal as ordered on January 19, 2021.

       On February 9, 2021, the government informed Mr. Kubicki, through counsel, that Poland

intends to withdraw its extradition request because it cannot conclude its prosecution of Mr.

Kubicki before the statute of limitations expires (as required under Polish law). See Doc. 40 of 20-
Case 1:20-mj-00034-STV Document 67 Filed 02/09/21 USDC Colorado Page 2 of 3




cv-03374-RM. However, the government has been advised that Poland will not formally withdraw

its request until the statute of limitations actually expires, and the United States will not move to

dismiss the extradition complaint filed in this case until that happens. See id. The government just

filed a notice to this effect in the district court. See Attachment A – Doc. 40 of 20-cv-03374-RM.

       Recognizing that this leaves Mr. Kubicki in six weeks or more of legal limbo, the parties

have filed a joint motion to abate Mr. Kubicki’s appeal pending the anticipated dismissal, and to

leave in place a temporary stay of extradition. See Attachment B – Joint Motion to Abate Appeal

in Appellate Case 21-1012.

       Additionally, the government has agreed that it does not oppose Mr. Kubicki’s immediate

release from custody. It has stated so in the attached district court notice (Attachment A) as well

as in the Joint Motion to Abate (Attachment B).

       Therefore, Mr. Kubicki asks this Court to order his immediate release from custody without

conditions on a Personal Recognizance Bond. Undersigned counsel does not believe that a hearing

is necessary to accomplish Mr. Kubicki’s release and that this Court’s Order would be sufficient.

If the Court would like to hold a Release Hearing, undersigned counsel requests that such hearing

be held on February 10, 2021.

                                              Respectfully submitted,

                                              VIRGINIA L. GRADY
                                              Federal Public Defender

                                              s/ Timothy P. O’Hara
                                              TIMOTHY P. O’HARA
                                              Assistant Federal Public Defender
                                              633 Seventeenth Street, Suite 1000
                                              Denver, Colorado 80202
                                              Telephone: (303) 294-7002
                                              FAX: (303) 294-1192
                                              Email: Timothy_OHara@fd.org
                                              Attorney for Relator

                                                  2
Case 1:20-mj-00034-STV Document 67 Filed 02/09/21 USDC Colorado Page 3 of 3




CERTIFICATE OF SERVICE

I hereby certify that on February 9, 2021, I electronically filed the foregoing

       Unopposed Motion for Immediate Release from Custody Without Conditions

with the Clerk of Court using the CM/ECF system which will send notification of such filing to
the following e-mail addresses:

       Katelyn Benton
       Assistant U.S. Attorney
       Email: Katelyn.benton@usdoj.gov

       Sarah Hunter Weiss
       Assistant U.S. Attorney
       Email: sarah.weiss@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following non
CM/ECF participants in the manner (mail, hand-delivery, etc.) indicated by the non-participant’s
name:

       Czeslaw Kubicki         (U.S. Mail)



                                              s/ Timothy P. O’Hara
                                              TIMOTHY P. O’HARA
                                              Assistant Federal Public Defender
                                              633 Seventeenth Street, Suite 1000
                                              Denver, Colorado 80202
                                              Telephone: (303) 294-7002
                                              FAX: (303) 294-1192
                                              Email: Timothy_OHara@fd.org
                                              Attorney for Petitioner




                                                 3
